Citation Nr: 18100303
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 13-18 331
DATE:	April 6, 2018
ISSUES DECIDED:	3	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for head tremors is denied.
Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss is denied.
Entitlement to an initial disability rating in excess of 10 percent for service-connected coronary artery disease for the periods of August 31, 2010, to January 13, 2015, and for the period after May 1, 2015, is denied.
FINDINGS OF FACT
1.  The probative, competent evidence is against a finding that the Veterans head tremors are related to active duty service, to include herbicide exposure.
2.  Throughout the period on appeal, the Veterans bilateral hearing loss manifested with no worse than a Level I hearing impairment in each ear.  
3.  Throughout the period on appeal with the exception of a period of convalescence, the Veterans service-connected coronary artery disease was productive of a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, with continuous medication required.  
CONCLUSIONS OF LAW
1.  The criteria for entitlement to service connection for head tremors have not been satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).   
2.  The criteria for a compensable initial disability rating for service-connected bilateral hearing loss have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).   
3.  The criteria for an initial evaluation in excess of 10 percent for service-connected coronary artery disease for the periods of August 31, 2010, to January 13, 2015, and for the period after May 1, 2015, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7005 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran has active duty service in the United States Army from November 1966 to October 1968, to include service in the Republic of Vietnam.  He was awarded a Vietnam Service Medal and a Vietnam Campaign Medal, among other commendations.  
These matters come before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office. 
In a June 2015 rating decision, the Regional Office granted a temporary 100 percent disability rating for convalescence due to the Veterans service-connected coronary artery disease for the period of January 13, 2015, to May 1, 2015.  Because that is the maximum possible disability rating, that portion of time is no longer on appeal, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service Connection
  
1. Head tremors
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  As noted, the Veteran served in the Republic of Vietnam during the requisite period, and was therefore presumed to have been exposed to herbicides under 38 U.S.C. § 1116.  
Diseases presumed to be associated with herbicide agents are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C. § 1116(b).
Under the law as it now stands, a presumption of service connection based on the Veterans exposure to herbicide agents cannot be granted for the disabilities the Veteran has that are not on the list of diseases associated with herbicide exposure, to include head tremors.  The Board notes that Parkinsons disease is on the list, but as discussed in greater detail below, the Veteran has not been diagnosed with Parkinsons disease.
However, in addition to the presumptive regulations, a veteran may establish service connection based on exposure to herbicide agents with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In this case, the Veteran has been diagnosed with head tremors, but there is no evidence of treatment for, or symptoms of, head tremors during active duty service.  In fact, during his Report of Medical History at separation from service in 1968, the Veteran denied having any bone or joint deformity, neuritis, paralysis, epilepsy, or other nervous trouble.  His separation physical examination was normal, and he signed a statement just before separating that his condition had not changed since his last examination.  
The Veterans treatment notes did not show a diagnosis of head tremors until 2010, more than 40 years after separation from service.  As there is no competent evidence of head tremors in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  
In this case, the evidence is negative to the Veterans claim.  In February 2011, a physician completed a Parkinsons disease Disability Benefit Questionnaire, and indicated that the Veteran had not been diagnosed with Parkinsons disease, and that his only observed symptom was head tremors.  There was no evidence of muscle rigidity and stiffness, mental or cognitive deficits, or additional physical manifestations other than sleep apnea.  
The following month, the Veteran underwent VA examination in connection with his claim.  At the time he reported that he expected an upcoming diagnosis of Parkinsons disease, as his mother had Parkinsons disease.  The VA examiner noted that the Veteran had head tremors, but there was no evidence of hand tremors, stooped posture, balance impairment, bradykinesia or slowed motion, loss of automatic movements, or speech changes.  He had no muscle rigidity and stiffness, and while the VA examiner noted some mild depression, the Veteran thought it might be seasonal; he had minimal cognitive deficits during testing.  The VA examiner noted no other additional manifestations or complications due to Parkinsons disease.  The VA examiner concluded that there was no clinical evidence by way of history or examination to support a diagnosis of Parkinsons disease or a Parkinsonian-like disease.  The VA examiner concluded that the Veteran had a mild head tremor that was not noticeable to the Veteran and was not consistent with either a diagnosis or suspected diagnosis of Parkinsons disease.  No other evidence was submitted for this impairment after this time.
In reviewing the sum of the evidence, the Board finds that it is against a nexus finding between the Veterans active duty service and his current disability.  The Board notes that there is no evidence of head tremors during service or within 40 years of separation from service.  The Veteran has never asserted that his head tremors began during service, but rather that they are an early manifestation of Parkinsons disease, which has been presumptively linked to herbicide exposure.  However, the treatment notes at present do not show a diagnosis of Parkinsons disease.  In fact, the Veteran admitted in his Notice of Disagreement that his private physician has not diagnosed him with Parkinsons disease.  Therefore, as the evidence stands presently, there is no nexus between his current disability and active duty service.  
While the Veteran believes that his current head tremors are related to service (to include herbicide exposure), as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of head tremors are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his head tremors is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Thus, the Veterans own opinion regarding the etiology of his current head tremors is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veterans lay assertions.
In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable and service connection must be denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Increased Rating
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 
2. Bilateral hearing loss
Ratings of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  To rate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.
Under 38 C.F.R. § 4.85, Table VI, Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 4.  That average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The disability rating is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).  
When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  38 C.F.R. § 4.86.
By way of history, the Veteran was granted entitlement to service connection for bilateral hearing loss, and he was granted a noncompensable disability rating as of December 15, 2010.  At all times throughout the duration of the appeal, the Veteran has asserted that he is entitled to a higher disability rating.  
In February 2011, the Veteran underwent VA examination in connection with his claim.  At the time he reported having significant noise exposure from working on engines as a mechanic during service, and he asserted that since separation he has not had any occupational noise exposure.  He reported that his hearing loss will affect his conversation in group settings.  He underwent VA audiometric testing, and the following audiometric findings were reported:
		HERTZ			
	1000	2000	3000	4000	Average
RIGHT	5	25	55	70	39
LEFT	5	15	55	50	31

Speech audiometry results revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  When applied to Table VI, the right ear is assigned a Level I hearing impairment and the left ear is assigned a Level I hearing impairment.  See 38 C.F.R. § 4.85, Table VI.  When applied to Table VII, the findings do not result in a compensable disability evaluation.  
In August 2016, the Veteran again underwent VA examination in connection with his claim.  He underwent VA audiometric testing, and the following audiometric findings were reported:
		HERTZ			
	1000	2000	3000	4000	Average
RIGHT	5	20	60	65	38
LEFT	0	15	60	55	33

Speech audiometry results revealed speech recognition ability of 94 percent in both ears.  When applied to Table VI, the right ear is assigned a Level I hearing impairment and the left ear is assigned a Level I hearing impairment.  See 38 C.F.R. § 4.85, Table VI.  When applied to Table VII, the findings do not result in a compensable disability evaluation.  
The Board has reviewed the Veterans lay statements.  The Veteran has contended that he has had hearing loss since separation from service and that this is documented in his treatment notes and hearing testing.  He has asserted that he cannot hear people in group conversations and that he cannot hear others when there is other competing noise.  Despite his statements describing his functional limitations, the objective testing shows findings consistent with a noncompensable disability rating.  Even when considering the Veterans lay statements, the Board concludes that the Veterans disability rating throughout the duration of the appeal is consistent with a noncompensable disability rating.  
In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the assignment of a compensable disability rating, that doctrine is not for application and the claim must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.
 
3. Coronary artery disease
The Veterans coronary artery disease is rated under Diagnostic Code 7005.  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 
A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).
By way of history, the Veteran was granted entitlement to service connection for coronary artery disease in May 2011, and was assigned a 10 percent disability rating as of August 31, 2010.  In June 2015 the Veteran was assigned a temporary 100 percent disability rating for a period of convalescence following a coronary artery bypass graft procedure, and as noted, the period of January 13, 2015, to May 1, 2015 is not on appeal.  At all times during the appeal period the Veteran has asserted that he is entitled to a higher disability rating.
The Veteran has had ongoing treatment for a cardiac disability since 2006, and around that time he had a coronary angioplasty.  When he followed up with his treatment provider in 2007 he reported that he was doing well with the medication and that he had noticed an increase in his exertional capacity.  He indicated that he was working out on the treadmill daily.  The physical examination findings were normal, and he was diagnosed with coronary artery disease status post-unstable angina pectoris.  When he followed up in 2010 he reported some nausea and heat when working, but that overall he was doing well from a cardiac standpoint.  His electrocardiogram at the time was normal.  
In February 2011 the Veteran underwent VA examination in connection with his claim.  At the time the VA examiner observed that the Veteran had carried the diagnosis of ischemic heart disease since 2006 and that he required continuous medication.  The VA examiner interviewed the Veteran and noted that he denied having any difficulties with carrying up to 60 pounds, bicycling, sawing, or jogging, which equated to a METs level of 7-10.  The VA examiner indicated that the Veterans comorbidities, to include obesity, spinal stenosis, arthritis, depression, and neuropathy affected his estimated METs, but that his left ventricular ejection fraction more accurately represented his cardiac function.  At this time, his left ventricular ejection fraction was 61 percent and his chest x-ray was also normal.  
The Veteran had minimal documented treatment after this until 2015, when he underwent a coronary bypass graft procedure.  As noted, during this time the Veteran was in a period of convalescence and was in receipt of a 100 percent disability rating until May 1, 2015.  In August 2016, the Veterans file was reviewed by a VA examiner, which included a telephone conversation with the Veteran.  The VA examiner noted the Veterans diagnosis of coronary artery disease and that it required continuous medication, as well as the Veterans surgical history in 2006 and during the period of convalescence in 2015.  The VA examiner reviewed the Veterans echocardiogram from August 2016 which noted an ejection fraction from 50 to 55 percent, with normal wall motion and wall thickness.  During the interview the Veteran reported having fatigue with walking one flight of stairs, golfing, mowing the lawn, and heavy yardwork, which the VA examiner equated to a METs level of 5 to 7.  However, he cautioned that the METs assessment was based on multiple comorbidities and that it was impossible to measure the METs attributable to each condition.  He concluded that the Veterans ejection fraction was more indicative of his cardiac function than the METs test because of the Veterans obesity.  
After reviewing the evidence, the Board finds that the evidence does not support a disability rating higher than 10 percent for coronary artery disease during the period on appeal outside the period of convalescence.  The Veteran has had limited cardiac treatment outside of his period of convalescence, and once he was stabilized his heart disability had the same severity level as prior to his coronary artery bypass graft surgery.  Although the Veteran had varying MET workloads during the VA examinations, the VA examiners found that this was due to the Veterans other comorbidities; both VA examiners indicated that a METs workload result was not an accurate reflection of his cardiac disability alone.  The Veteran has consistently had an ejection fraction of 50 percent or more, and his echocardiograms have otherwise been normal.  Moreover, the Veteran has been able to stay relatively active, and he indicated in one of his earlier treatment records that he was using a treadmill every day.  The Veteran has not since asserted that he cannot do his daily activities or that he is otherwise limited solely due to his cardiac disability.  There is no evidence that the Veteran has had any episodes of congestive heart failure.  He did require continuous cardiac medication, which supports a 10 percent rating for ischemic heart disease as appropriate.  Overall, the evidence supports a finding that the Veterans cardiac disability is consistent with a 10 percent disability rating.  Treatment notes are consistent with this finding.  
In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application and the claim must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

 
 
JENNIFER HWA
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel 

